PER CURIAM.
The trial judge, on motion for rehearing, refused to consider Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), which was decided the day after final judgment in this case was rendered. Disposition of a case on appeal, however, must be founded on the law in effect when the appellate court reached its decision rather than the law in effect at the time the lower court reached its decision. Hendeles v. Sanford Auto Auction, Inc., 364 So.2d 467 (Fla.1978); Perez v. Perez, 383 So.2d 252 (Fla. 2nd DCA 1980). Without suggesting that his rulings on the merits were correct or incorrect, we remand to the trial judge for consideration of the issues in light of the principles set forth in Canakaris v. Canakaris, supra.
REMANDED.
ERVIN, BOOTH and JOANOS, JJ., concur.